 1
                                                                JS-6
 2
 3
 4
 5
 6
 7
 8                     UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA
10                      EASTERN DIVISION – RIVERSIDE
11
12
     AOP VENTURES, INC., a Delaware   CASE NO. 5:15-CV-01586 WDK (KKx)
13   corporation,
14
                      Plaintiff,           [PROPOSED]
15                                         FINAL JUDGMENT UPON
                  v.                       CONSENT WITH RESPECT TO
16                                         DEFENDANTS STEAM
     STEAM DISTRIBUTION, LLC, a            DISTRIBUTION, LLC, ONE HIT
17   California limited liability company; WONDER, INC., AND HAVZ, LLC
     ONE HIT WONDER, INC., a California DBA STEAM WHOLESALE.
18   corporation; HAVZ, LLC DBA STEAM
     WHOLESALE, a California limited
19   liability company; and DOES 1-10,
20
                      Defendants.
21
22
23
24
25
26
27
28
                                                      Case No. 5:15-cv-01586 WDK (KKx)
                                             [PROPOSED] FINAL JUDGMENT UPON CONSENT
 1         Pursuant to Rule 58 of the Federal Rules of Civil Procedure, and the parties
 2   having so stipulated, the Court hereby enters final judgment in the action on the terms
 3   provided for herein:
 4                          FINAL JUDGMENT UPON CONSENT
 5         Plaintiff, AOP Ventures, Inc. (“AOP”), having filed an operative complaint in
 6   this action charging the remaining Defendants, Steam Distribution, LLC, One Hit
 7   Wonder, Inc., and Havz, LLC dba Steam Wholesale (collectively, the “Steam
 8   Defendants”) with claims for federal trademark infringement, federal false designation
 9   of origin, intentional interference with prospective economic advantage, state statutory
10   unfair competition, state common law trademark infringement, cancellation of a
11   California trademark registration, and state common law unfair competition; and
12   Defendant One Hit Wonder, Inc. having filed an operative counterclaim against AOP
13   for federal false designation of origin, state statutory unfair competition, state
14   common law trademark infringement, and state common law unfair competition, and
15   the parties having settled the controversy between them, it is:
16         ORDERED, ADJUDGED AND DECREED as between the parties hereto that:
17         1.     This Court has jurisdiction over the parties to this action and over the
18   subject matter hereof pursuant to 15 U.S.C. §§ 1114, 1121, 1125, and 28 U.S.C. §§
19   1331, 1338(a) and (b), and 1367(a). Venue in this district is proper pursuant to 28
20   U.S.C. §§ 1391 (b) and (c). Service was properly made against the Steam Defendants.
21         2.     AOP Ventures, Inc. (now Shift Ventures, Inc.) is a Delaware corporation
22   licensed to do business in the State of California, with a business address of 2540
23   Corporate Pl., Suite B103, Monterey Park, California 91754.
24         3.     AOP is the owner of all common law rights in and to the mark THE
25   MILKMAN including without limitation the federal trademark applications pending
26   before the United States Patent and Trademark Office for THE MILKMAN (word
27
28                                             -1-
                                                                              CV 15-01586 WDK (KKx)
                                                                    FINAL JUDGMENT UPON CONSENT
 1   mark) and THE MILKMAN (design) identified by Serial Nos. 86618735 and
 2   86618769, respectively (hereinafter “AOP’S THE MILKMAN Mark”).
 3           4.   AOP’S THE MILKMAN Mark is in full force and effect and the
 4   goodwill of AOP’s businesses therein and thereto have never been abandoned.
 5           5.   AOP alleges that the Steam Defendants have sold merchandise
 6   wrongfully bearing infringements of AOP’S THE MILKMAN Mark.
 7           6.   The Steam Defendants and their officers, owners, shareholders, directors,
 8   employees, attorneys, partners, agents, subsidiaries, successors, assigns, affiliates and
 9   any and all persons and entities under the Steam Defendants’ direction or control, or
10   in active concert or participation with any of them, agree to be contractually enjoined
11   and are immediately and permanently enjoined and restrained throughout the world
12   from:
13                a. using any reproduction, counterfeit, copy or colorable imitation of
14                   AOP’S THE MILKMAN Mark, including specifically, MILK MAN,
15                   MILKMAN, or THE MILK MAN, to identify any goods or the
16                   rendering of any services not authorized by AOP;
17                b. engaging in any conduct that tends falsely to represent that, or is
18                   likely to confuse, mislead, or deceive purchasers, the Steam
19                   Defendants’ customers, and/or members of the public to believe that,
20                   the actions of the Steam Defendants, the products sold by the Steam
21                   Defendants, or the Steam Defendants themselves are connected with
22                   AOP, are sponsored, approved, or licensed by AOP, or are in some
23                   way connected or affiliated with AOP; and
24                c. assisting, aiding or abetting any other person or business entity in
25                   engaging in or performing any of the above-prohibited acts.
26   \\\
27   \\\
28                                            -2-
                                                                             CV 15-01586 WDK (KKx)
                                                                   FINAL JUDGMENT UPON CONSENT
 1         7.     Defendants are ordered, jointly and severally, to pay to AOP a final
 2   judgment in the amount of Sixteen Million Dollars ($16,000,000.00), which AOP
 3   acknowledges has been satisfied pursuant to the terms of the parties’ settlement
 4   agreement (the “Settlement Agreement”).
 5         8.     AOP acknowledges that the amount paid to AOP by Defendants fully
 6   satisfies AOP’s claims, unless the Settlement Agreement is breached by Defendants,
 7   in which case the parties’ respectfully request that this Court retain jurisdiction of the
 8   parties’ dispute for the purpose of re-opening this case to make any orders necessary
 9   or proper to enforce the Settlement Agreement between the parties, the permanent
10   injunction provided for herein, and any orders issued by the court in the related
11   bankruptcy proceedings in Nevada (lead case assigned Case No. Bankr. D. Nev. 2:18-
12   bk-11598).
13         9.     Defendant One Hit Wonder, Inc.’s counterclaims against AOP are
14   dismissed with prejudice, and its California state trademark registration for MILK
15   MAN is cancelled.
16         10.    This Judgment shall be deemed to have been served upon all parties to
17   the action at the time of its execution by the Court.
18         11.    The Court expressly determines that there is no just reason for delay in
19   entering this Judgment, and pursuant to Rule 54(a) of the Federal Rules of Civil
20   Procedure, the Court directs entry of judgment against the Steam Defendants.
21         IT IS SO ORDERED.
22
23
24   DATED: _______________,
             September 19    2019            ___________________________________
                                             HON. WILLIAM D. KELLER
25                                           U.S. DISTRICT COURT JUDGE
26                                           CENTRAL DISTRICT OF CALIFORNIA
27
28                                             -3-
                                                                              CV 15-01586 WDK (KKx)
                                                                    FINAL JUDGMENT UPON CONSENT
 1   IT IS SO STIPULATED:
 2
 3         Respectfully submitted:
 4
 5
        Dated: September 16, 2019                    By:
 6                                                   Konrad K. Gatien, Esq.
 7                                                   KEATS GATIEN, LLP
                                                     Attorneys for Plaintiff
 8                                                   AOP Ventures, Inc.
 9
10      Dated: September 16, 2019                    By:/s/Matthew K. Wegner
                                                     Matthew K. Wegner (SBN 223062)
11                                                   BROWN WEGNER LLP
                                                     Attorneys for Defendants
12                                                   Steam Distribution, LLC
                                                     One Hit Wonder, Inc.
13                                                   Havz, LLC dba Steam Wholesale
14
15         SIGNATURE ATTESTATION: I hereby attest that I have authorization for
16   any signatures indicated by a conformed signature within this e-filed document, and
17   that all other signatories herein listed, and on whose behalf this filing is submitted,
18   concur in its content and have authorized the filing of same.
19
20                                           /s/Konrad K. Gatien
21                                           Konrad K. Gatien

22
23
24
25
26
27
28                                             -4-
                                                                               CV 15-01586 WDK (KKx)
                                                                     FINAL JUDGMENT UPON CONSENT
